DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by. Helpworth (WO 2018/050613 A1).
Regarding claim 1, Helpworth discloses: a holder (400 or 1000) for use with a removable and replaceable substrate cartridge or holder, the holder comprising: a first body portion (1106, 1002a) defining a longitudinal axis and an aerosol passage extending through the first body portion; and a second body portion (402a) that includes a cartridge receiving chamber (1044), wherein the first body portion further defines a rotation axis substantially perpendicular to the longitudinal axis, and wherein the second body portion is configured to slide along the longitudinal axis and rotate about the rotation axis relative to the first body portion (see figs. 10) to and from at least: a use position, wherein at least a portion of the second body portion (402a) is received by the first body portion and the substrate cartridge is retained in the receiving chamber (1044), and an open position, wherein the second body portion (402a) is rotated relative 
Regarding claim 2, Helpworth disclose: the second body portion (102a) includes a pair of openings (534, 580) proximate a heat source of the substrate cartridge when in the use position.
Regarding claim 3, Helpworth discloses: a plunger assembly (J and 550) configured to eject an inserted substrate cartridge when in the open position (234).
Regarding claim 4, Helpworth discloses: the plunger assembly (J and 550) is further configured to seat the substrate cartridge when in the use position.
Regarding claim 5, Helpworth discloses: one of the second body portion or the first body portion includes a translation slot (532), wherein the other of the second body portion or the first body portion includes a rotation pin, and wherein the second body portion is configured to slide via the translation slot and rotate via the rotation pin relative to the first body portion.
Regarding claim 6, Helpworth discloses at least one of the first body portion (502) or the second body portion (502a) includes a cartridge retention feature.
Regarding claim 7, Helpworth discloses the cartridge retention feature comprises a first resilient member or spring (553) located in the first body portion and a second resilient member located in the second body portion.
Regarding claim 8, Helpworth discloses the second body portion (502a) includes an extension, and wherein at least a portion of the receiving chamber is located in the extension. 

Regarding claim 9, Helpworth discloses the first body portion  (502)includes a cavity and wherein when in the use position, at least a portion of the extension of the second body portion is received in the cavity of the first body portion. 

Regarding claim 11, Helpworth discloses aerosol (124, 126) delivery device comprising: a removable cartridge comprising a substrate portion (124, 126) that includes a substrate material (124, 126)  having an aerosol precursor composition configured to form an aerosol upon application of heat thereto; and a holder (126) comprising a first body portion defining a longitudinal axis and an aerosol passage (124) extending through the first body portion, and a second body portion that includes a cartridge receiving chamber, wherein the first body portion further defines a rotation axis substantially perpendicular to the longitudinal axis, and wherein the second body portion is configured to slide along the longitudinal axis and rotate about the rotation axis relative to the first body portion (1106, 1002a) to and from at  least: a use position, wherein at least a portion of the second body portion is received by the first body portion and the cartridge is retained in the receiving chamber, and an open position, wherein the second body portion (402a) is rotated relative to and extended away from the first body portion such that the cartridge can be inserted into or removed from the receiving chamber. 
Regarding claim 12, Helpworth discloses second body portion (402a) includes a pair of openings proximate the heat source of the cartridge when in the use position.

Regarding claim 13, Helpworth discloses a plunger assembly (J and 550) configured to eject the cartridge when in the open position. 

Regarding claim 15, Helpworth discloses one of the second body (502a) portion
or the first body portion includes a translation slot, wherein the other of the second body portion or the first body portion includes a rotation pin, and wherein the second body (402a) portion is configured to slide via the translation slot and rotate via the rotation pin.
Regarding claim 16, Helpworth discloses at least one of the first body
portion or the second body portion (402a) includes a cartridge retention feature.
Regarding claim 17, Helpworth discloses the cartridge retention feature comprises a first resilient member located in the first body portion and a second resilient member (553) located in the second body portion.
Regarding claim 18, Helpworth discloses the second body portion (402a) includes an extension, and wherein at least a portion of the receiving chamber is located in the extension.
Regarding claim 19, Helpworth discloses the first body portion includes a cavity and wherein when in the use position, at least a portion of the extension of the second body portion is received in the cavity of the first body portion (1106, 1002a).
Regarding claim 20, Helpworth discloses at least one of first body portion or the second body portion (402a) has a substantially oblong overall shape.
Regarding claim 21, Helpworth discloses the cartridge (126) further comprises a heat portion including a heat source configured to generate heat.

                                               Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                          03/11/2011